Case: 17-11160   Date Filed: 07/11/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 17-11160
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:16-cr-00065-VMC-JSS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

GLOVER A. YAWN, JR.,

                                                         Defendant-Appellant.

                       ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 11, 2018)

Before MARCUS, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-11160     Date Filed: 07/11/2018   Page: 2 of 3


      Glover Yawn, Jr. appeals his sentence for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e), arguing that his

sentence was improperly enhanced under the Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e), because his prior conviction for Florida felony

battery under Fla. Stat. § 784.041(1) does not qualify as a violent felony. Yawn

acknowledges that we ruled in United States v. Vail-Bailon, 868 F.3d 1293 (11th

Cir. 2017) (en banc), cert. denied, 2018 WL 2767792 (U.S. June 11, 2018), and

United States v. Green, 873 F.3d 846, 869 (11th Cir. 2017), cert. denied, 2018 WL

2767821 (U.S. June 11, 2018), that Fla. Stat. § 784.041(1) has as an element the

use, attempted use, or threatened use of physical force against another, but he

argues that Vail-Bailon and Green were wrongly decided.

      We review de novo whether a defendant’s prior conviction qualifies as a

violent felony under the ACCA. Green, 873 F.3d at 869.

      In Vail-Bailon, we applied the categorical approach and held, in the context

of a provision of the Sentencing Guidelines, that felony battery under Fla. Stat.

§ 784.041(1) has as an element the use, attempted use, or threatened use of

physical force against the person of another. See Vail-Bailon, 868 F.3d at 1299,

1308. In Green, we extended the holding in Vail-Bailon to the elements clause of

the ACCA, stating that,

      . . . having held that, for Guidelines’ purposes, felony battery under
      Florida Statute § 784.041 categorically constitutes a crime of violence
                                          2
              Case: 17-11160     Date Filed: 07/11/2018   Page: 3 of 3


      under the elements clause of that provision, Vail-Bailon compels a
      conclusion that this statute likewise constitutes a violent felony under
      the elements clause of the ACCA.

Green, 873 F.3d at 869.

      Under the prior precedent rule, we are bound by our prior decisions unless

and until they are overruled by the Supreme Court or this Court en banc. United

States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003).

      Yawn’s argument on appeal is foreclosed by our binding precedent. We

held in Green that felony battery under Fla. Stat. § 784.041(1) constitutes a violent

felony under the elements clause of the ACCA. Thus, Yawn’s contention that

felony battery under Fla. Stat. § 784.041(1) does not qualify as a violent felony

under § 924(e) is refuted by our binding precedent. Although Yawn argues that

Vail-Bailon and Green were wrongly decided, our decisions remain binding unless

and until they are overruled. Accordingly, we affirm.

      AFFIRMED.




                                          3